Citation Nr: 1820197	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-15 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had active duty service from April 1992 to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  A transcript is of record.  


FINDING OF FACT

Bilateral hearing loss disability was not shown in service or to a compensable degree within one year of the Veteran's discharge from service, and the most probative evidence indicates the Veteran's current hearing loss is not related to      his military service, to included conceded in-service exposure to acoustic trauma.


CONCLUSION OF LAW

The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has     an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake       v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt     to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all         the evidence, including that pertinent to service, establishes   that the disability         was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In cases where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss (as organic diseases of the nervous system) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

The Veteran seeks entitlement to service connection for bilateral hearing loss as a result of in-service noise exposure.  He has current bilateral hearing loss disability     as defined by VA regulations and the Board will concede his exposure to acoustic trauma during service.  As such, the question that remains is whether the Veteran's bilateral hearing loss disability is related to his in-service exposure to acoustic trauma.  

Service treatment records reveal that on his September 1991 entrance examination, he was noted to have scarred tympanic membranes and excess wax in his left ear.  Audiogram was within normal limits pursuant to 38 C.F.R. § 3.385.  Service treatment records reveal no complaints or treatment for hearing loss or his ears during service. On January 1995 separation examination, his audiogram reflected normal ears and hearing within normal limits pursuant to 38 C.F.R. § 3.385. On      the accompanying Report of Medical History, the Veteran denied ear trouble and hearing loss.

The first indication that the Veteran possibly met the criteria for bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385 was in a February 2011 private audiological evaluation that provides a diagnosis of bilateral conductive hearing loss and includes an audiogram in graph form.  A VA examination in August 2013 showed the Veteran met the criteria for a hearing loss disability with a puretone threshold of 40 decibels    or more at most of the requisite frequencies.  The examiner diagnosed mixed hearing loss. 

As there is no competent evidence that the Veteran met the criteria for a bilateral hearing loss disability in service or within one year following his discharge from service, competent and probative evidence linking the current condition with service 
is required to establish service connection.  However, the preponderance of the competent and probative evidence is against the claim. 

The August 2013 VA examiner provided an opinion that it is less likely as not      that the Veteran's bilateral hearing loss is related to military noise exposure. This opinion was based on evidence of normal hearing, bilaterally, when the Veteran   was evaluated during service in August 1992 and January 1995; the absence of a significant threshold shift (STS) during service; and reference to the Institute of Medicine Report, which concluded that based on current knowledge, noise induced hearing loss occurs immediately (i.e., there is no scientific support for delayed onset noise induced hearing loss weeks, months, or years after the exposure event). The VA examiner's opinion, which was based on a detailed rationale, is afforded high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). 

The Board acknowledges the March 2014 statement from the Veteran's primary care physician, who reported that the Veteran has suffered from hearing loss for many years and that based on an evaluation from his ENT specialist, this hearing loss is due to temporal membrane scarring which is believed to be secondary 
to loud noise exposure during military duty. The statement regarding the ENT specialist's determination that the Veteran's hearing loss is due to scarring secondary to loud noise exposure in service is not corroborated by the February 2011 private audiological evaluation, which indicates that some of the Veteran's bilateral conductive hearing loss is due to scarring along the eardrum, without reference to how the scarring was formed, and that the Veteran might also have otosclerosis.  Otosclerosis is defined as a pathological condition of the bony labyrinth of the ear, in which there is formation of spongy bone; it may cause    bony ankylosis of the stapes, resulting in conductive hearing loss. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1205 (28th ed. 1994).  Since the ENT specialist does not provide an opinion that the Veteran's bilateral conductive hearing loss is related to service, the March 2014 statement from the Veteran's primary care physician is not afforded any probative value.  See Reonal v. Brown,    5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  Moreover, the service treatment records reveal that the eardrum scarring was present prior to his military service. 

While the Veteran believes that his hearing loss is related his in-service acoustic trauma, there is no indication that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of hearing loss is a matter not capable of lay observation, and requires medical expertise to determine. Thus,       the Veteran's own opinion regarding the etiology of his hearing loss is not competent medical evidence. 

In sum, the preponderance of the competent and probative evidence is against a finding that the Veteran's bilateral hearing loss disability arose in service or for many years thereafter, or that it is otherwise related to service.   



In reaching the above conclusions, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence   
is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


